Broyles, C. J.
(After stating the foregoing facts.) We think the court erred in sustaining the general demurrer to Mrs. Hill-*635man’s plea. Under the pleadings and the attached resolutions the question as to whether Mrs. Hillman was liable as an original promisor, or was merely a surety, depended upon her real intention as understood by the other parties to the transaction at the time she signed the notes. If at the time she placed her name on the backs of the notes she intended to indorse them as a surety only, and if that intention was known to the other parties to the transaction, she, being a married woman, would not be liable on the notes. This question should have been submitted to the jury, under appropriate instructions. See, in this connection, Atkinson v. Bennet, 103 Ga. 508 (30 S. E. 599); McIntyre v. Moore, 105 Ga. 112 (1), 114 (31 S. E. 144). The decision in Brooke v. Rutland, 15 Ga. App. 26 (82 S. E. 580), cited and relied on by counsel for the defendant in error, is distinguished by its particular facts from this case. The error in striking the plea rendered the further proceedings in the case nugatory.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.